Citation Nr: 1447062	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her two sons



ATTORNEY FOR THE BOARD

J. Murray, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1951 to March 1956.  He died in December 2001.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office located in Columbia, South Carolina (RO), which in pertinent part denied the benefit sought on appeal.  

The appellant and her two sons appeared before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing held in July 2010.  A copy of the hearing transcript is of record.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In November 2010, the Board found that the appellant had timely disagreed with the RO's 2008 denial of her claim for service connection for cause of the Veteran's death, as well as her claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The Board remanded the matters to the RO in order for the appellant to be issued a statement of the case (SOC) on the issue of entitlement to service connection for the cause of the Veteran's death and to promulgate a decision in regards to the appellant's assertion of clear and unmistakable evidence (CUE) in a June 1980 rating decision.  

Notably, the appellant did not submit a timely substantive appeal following the issuance of a November 2011 SOC on the issue of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. § 20.302 (2014).  As such, that issue is no longer on appeal.  As described below, however, the appellant's representative did reference the issue in a September 2014 Brief on Appeal, thus warranting the reopened claim being referred back to the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, as noted above, the appellant did not perfect a timely appeal of the claim for service connection for the cause of the Veteran's death, addressed in the November 2011 Statement of the Case.  However, this issue was referenced by the appellant's representative in a September 2014 brief on appeal.  The appellant thus appears to have raised a claim of new and material evidence for service connection for the cause of the Veteran's death.  The section 1318 issue is inextricably intertwined with the cause of death issue and cannot be adjudicated by the Board until that latter issue is addressed by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.   Adjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  Notify the appellant of her rights and responsibilities in perfecting an appeal on this claim.

2.  Then, readjudicate the section 1318 claim.  If the determination remains unfavorable, furnish the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable period of time in which to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



